         Case 4:19-cv-00592-DTF Document 23 Filed 03/04/21 Page 1 of 12



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       Daniel Nugent,                                  No. CV-19-00592-TUC-DTF
10                    Plaintiff,                         ORDER
11       v.
12       Commissioner      of      Social   Security
         Administration,
13
                      Defendant.
14
15            Plaintiff Daniel Nugent (Nugent) brought this action pursuant to 42 U.S.C. § 405(g)
16   seeking judicial review of a final decision by the Commissioner of Social Security

17   (Commissioner). (Doc. 1.) Nugent filed an opening brief. (Doc. 20.) The Commissioner
18   filed an answering brief. (Doc. 21.) Nugent filed a reply brief. (Doc. 22.) The parties have

19   consented to a decision being rendered by the undersigned United States Magistrate Judge.

20   (Doc. 13.) As more fully set forth below, based on the pleadings and the administrative
21   record (AR) submitted to the Court the decision of the Commissioner will be vacated and
22   this matter will be remanded for further proceedings.

23                                          BACKGROUND

24            Nugent was born in 1976 and previously worked as a laborer in construction and

25   landscape, and a mechanic. (AR 266, 280.) He has a ninth-grade education.1 (AR 59, 416,

26   452.)
27            On March 15, 2016, Nugent filed a Title II application for a period of disability and
28   1
      There is a discrepancy. There are references that Nugent has a tenth-grade education. (AR
     280, 375, 427.) This difference is minimal and of no consequence.
      Case 4:19-cv-00592-DTF Document 23 Filed 03/04/21 Page 2 of 12



 1   disability insurance benefits (DIB) alleging disability beginning May 1, 2016. (AR 16.)
 2   Also, on March 15, 2016, Nugent protectively filed a Title XVI application for
 3   supplemental security income alleging disability May 1, 2016. Id. On September 26, 2016,
 4   Nugent’s claims were denied initially. Id. On February 14, 2017, Nugent’s claims were
 5   denied on reconsideration. Id.
 6         Nugent filed a request for hearing on March 24, 2017. (AR 16.) On July 24, 2018,
 7   an administrative hearing was held before Administrative Law Judge (ALJ) Larry E.
 8   Johnson. (AR 33-77.) Upon the advice of counsel, Nugent amended his alleged onset date
 9   to June 30, 2012. (AR 16.)
10         On November 20, 2018, the ALJ issued his unfavorable decision denying Nugent’s
11   claims. (AR 16-27.) The Appeals Council denied Nugent’s request for review thus making
12   the ALJ’s unfavorable decision the Commissioner’s final decision for purposes of this
13   Court’s review under 42 U.S.C. §§ 405(g) and 1383(c)(3). (AR 1-3.)
14         At step one, the ALJ determined that Nugent had not engaged in substantial gainful
15   activity since June 30, 2012. (AR 18.) At step two, the ALJ decided Nugent has the
16   following severe impairments: “shoulder impairments status post multiple shoulder
17   surgeries and bilateral knee degenerative joint disease.” (AR 19.) The ALJ concluded that
18   Nugent does not have an impairment or combination of impairments that meets or
19   medically equals a listed impairment. (AR 21.)
20         After step three and before step four, the ALJ determined Nugent has the residual
21   functional capacity (RFC) to perform light work as defined in 20 C.F.R. §§ 404.1567(b)
22   and 416.967(b) with the following limitation:
23                [T]he claimant could stand/walk for a total of six hours in an
                  eight-hour workday with normal breaks. He could sit for six
24                hours in an eight-hour workday with normal breaks. The
                  claimant’s ability to push pull is limited on the right to both
25                lifting and carrying. The claimant could push and pull the
                  lower weight limits of light. The claimant could never pull with
26                force. He could frequently stoop and climb ramps and stairs.
                  He could never crawl or climb ladders, ropes, or scaffolds. The
27                claimant could occasionally balance or crouch. The claimant is
                  right hand dominant. He could frequently kneel but could only
28                use his left side to lift himself up. He does not have any
                  limitation in fine manipulation with the left upper extremity.

                                               -2-
      Case 4:19-cv-00592-DTF Document 23 Filed 03/04/21 Page 3 of 12



 1                 The claimant does not have any limitations in feeling with the
                   left upper extremity. However, the claimant could occasionally
 2                 feel with the right upper extremity. With the left upper
                   extremity, the claimant could reach in any direction, including
 3                 overhead. With the right upper extremity, the claimant could
                   occasionally reach forward. The claimant does not have any
 4                 visual, communicative, or hearing limitations. The claimant is
                   unable to withstand exposure to unprotected heights or
 5                 fast[-]moving machinery. The claimant is unable to perform
                   work where the potential safety of others is impacted.
 6
 7   (AR 21.) At step four, the ALJ determined Nugent was unable to perform any past relevant
 8   work. (AR 25.) The ALJ established that the transferability of job skills is not material to
 9   the determination of disability because using the Medical-Vocational Rules as a framework
10   Nugent is not disabled independent of whether his job skills were transferable. (AR 26.)
11   The ALJ relied upon testimony given by a vocational expert (VE) to find that Nugent could
12   perform the jobs of furniture rental clerk and usher. Id.
13          Nugent, a younger person in the eyes of the administration. (AR 280.) Nugent has
14   past relevant work as a landscape laborer and as an oil changer. (AR 25.) His threshold is
15   less than sedentary under the applicable Vocational Rules.
16          Nugent alleges disability because of depression, anxiety, post-traumatic stress
17   disorder (PTSD), shoulder impairments and knee impairments. In his appeal Nugent
18   focuses only the ALJ’s treatment of his mental health issues, and in particular his ability to
19   interact with others. (Doc. 20 at 3.)
20          From 2015 through 2016, Nugent received treatment a La Frontera Behavioral
21   Health for depressive disorder, alcohol dependence, generalized anxiety disorder and
22   post-traumatic stress disorder (PTSD). (AR 425-68.) From 2016 through 2018, Nugent
23   received mental health care from his primary care physician at the Marana Health Center.
24   (AR 493-769.)
25          On September 16, 2016, Nugent underwent a consultative examination performed
26   by Michael P. Christiansen, Ph.D. (AR 421-22.) Regarding Nugent’s social interaction, Dr.
27   Christiansen opined:
28                 The claimant demonstrated moderately limited ability to
                   interact appropriately with the general public, peers, or

                                                 -3-
         Case 4:19-cv-00592-DTF Document 23 Filed 03/04/21 Page 4 of 12



 1                  supervisors. He demonstrated an attitude and behavior that was
                    minimally engaging and superficially cooperative. He
 2                  provided responses that were relevant, organized and logical
                    but terse and minimal. He did not offer spontaneous speech and
 3                  did not elaborate in his responses unless prompted to do so. His
                    recent domestic violence charge corroborates limitations in
 4                  interpersonal functioning. Other than his dirty fingernails and
                    hands he had an overall had [sic] a neat and clear appearance.
 5                  He was not detectably malodorous.
 6   (AR 421-22.)
 7           In his adult function report completed on June 17, 2016, Nugent reported the
 8   “mental part keeps me away from people and the stuff I use (sic) to enjoy.” (AR 324, 332.)
 9   Nugent claims to suffer from nightmares. (AR 325.) Nugent reported forgetting to take
10   care of himself and that his girlfriend reminds him to take his medication. (AR 326.)
11   Nugent reported that he does not do housework or yard work because of his shoulder and
12   post-traumatic stress disorder. (AR 327.) He reports going outside daily but not leaving the
13   house and that he cannot go out along due to anxiety. Id. He does not have a driver’s
14   license. Id. Nugent reported that other people do not understand him. (AR 329.) He
15   reported that he can only pay attention for 30 seconds and that he cannot read. He admits
16   being able to follow spoken instructions if he remembers what he is told to do. Id. He

17   reports not being able to handle stress well, that he does not do well with changes in routine

18   and that he gets along with authority figures “semi ok.” (AR 330.) He reported taking

19   oxycodone, morphine and buspirone for his conditions. (AR 331.)

20           At the administrative hearing Nugent testified that he stays in bed a lot during the

21   day because of his depression and anxiety. (AR 54.) He testified that he gets overwhelmed
     after a few minutes if he tries to play with his kids or work on his truck. (AR 55.)
22
             Vocational expert (VE) Erin Welsh (Welsh)2 testified at the administrative hearing
23
     that if an individual were moderately limited in social interaction and could only
24
     occasionally interact with others, in addition to the physical limitations outlined by the
25
     ALJ, there would be no jobs available that the individual could perform. (AR 75-76.)
26
27
     2
      In the decision, the ALJ listed the vocational expert as Marcos R. Molinar. (AR 16.) The
28   Court believes this is an oversight. Mr. Molinar had been requested to appear but did not
     testify. (AR 211.)

                                                 -4-
      Case 4:19-cv-00592-DTF Document 23 Filed 03/04/21 Page 5 of 12



 1                                    ISSUES ON REVIEW
 2          Nugent raises two (2) issues on review: (1) the ALJ gave inappropriate weight to
 3   the examining source opinion of Dr. Christiansen; and (2) the ALJ failed to provide clear
 4   and convincing reasons to discount Nugent’s symptom testimony. (Doc. 20 at 2.) Nugent’s
 5   appeal is limited to his mental capabilities—he “does not quarrel with the ALJ’s assessment
 6   of his physical capabilities.” Id. at 9. The Commissioner argues against all of Nugent’s
 7   claims of error. (Doc. 21.)
 8                                  STANDARD OF REVIEW
 9          “An individual shall be determined to be under a disability only if his physical or
10   mental impairment or impairments are of such severity that he is not only unable to do his
11   previous work but cannot, considering his age, education, and work experience, engage in
12   any other kind of substantial gainful work which exists in the national economy, regardless
13   of whether such work exists in the immediate area in which he lives, or whether a specific
14   job vacancy exists for him, or whether he would be hired if he applied for work.” 42 U.S.C.
15   §§ 423(d)(2)(A), 1382c(a)(3)(B).
16          “The ALJ is responsible for determining credibility, resolving conflicts in medical
17   testimony, and for resolving ambiguities.” Andrews v. Shalala, 53 F.3d 1035, 1039 (9th
18   Cir. 1995) (citing Magallanes v. Bowen, 881 F.2d 747, 750 (9th Cir. 1989)). The findings
19   of the Commissioner are meant to be conclusive if supported by substantial evidence. 42
20   U.S.C. §§ 405(g), 1383(c)(3). Substantial evidence is “more than a mere scintilla but less
21   than a preponderance.” Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (quoting
22   Matney ex rel. Matney v. Sullivan, 981 F.2d 1016, 1018 (9th Cir. 1992)).
23          The court may overturn the decision to deny benefits only “when the ALJ’s findings
24   are based on legal error or are not supported by substantial evidence in the record as a
25   whole.” Aukland v. Massanari, 257 F.3d 1033, 1035 (9th Cir. 2001). This is because the
26   ALJ “and not the reviewing court must resolve conflicts in the evidence, and if the evidence
27   can support either outcome, the court may not substitute its judgment for that of the ALJ.”
28   Matney ex rel. Matney, 981 F.2d at 1019 (quoting Richardson v. Perales, 402 U.S. 389,


                                                -5-
      Case 4:19-cv-00592-DTF Document 23 Filed 03/04/21 Page 6 of 12



 1   400 (1971)); Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1198 (9th Cir. 2004).
 2   The Commissioner’s decision, however, “cannot be affirmed simply by isolating a specific
 3   quantum of supporting evidence.” Sousa v. Callahan, 143 F.3d 1240, 1243 (9th Cir. 1998)
 4   (citing Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989)). Reviewing courts must
 5   consider the evidence that supports as well as detracts from the Commissioner’s
 6   conclusion. Day v. Weinberger, 522 F.2d 1154, 1156 (9th Cir. 1975). Even if the ALJ made
 7   an error, courts may affirm if the error was harmless, in other words that it was
 8   “inconsequential to the ultimate nondisability determination.” Ford v. Saul, 950 F.3d 1141,
 9   1154 (9th Cir. 2020) (quoting Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008)).
10   Courts cannot “affirm the denial of benefits on a ground not invoked by the Commissioner
11   in denying the benefits originally.” Stout v. Comm’r of Soc. Sec. Admin., 454 F.3d 1050,
12   1054 (9th Cir. 2006) (quoting Pinto v. Massanari, 249 F.3d 840, 847-48 (9th Cir. 2001));
13   see Marsh v. Colvin, 792 F.3d 1170, 1172 (9th Cir. 2015).
14                                          DISCUSSION
15          Weight Assigned to Dr. Christiansen’s Opinion
16          Nugent argues the ALJ inappropriately discounted Dr. Christiansen’s opinion
17   regarding his ability to interact with others. (Doc. 20 at 7.) He contends the ALJ
18   misinterpreted Dr. Greg Hunter’s description that Nugent was “pleasant and cooperative”
19   as inconsistent with Dr. Christiansen’s opinion that Nugent had moderate limitations in
20   social interactions. (Doc. 20 at 7-8.) Nugent argues that the ALJ “asserted” his own medical
21   opinion over that of Dr. Christiansen’s and that it was “error for the ALJ to assume that
22   simply because a neurologist describes a patient as pleasant and cooperative during a brief
23   interaction, the patient must therefore not be as limited in social interaction as an examining
24   psychologist opines.” Id. at 8.
25          The Commissioner responds that the record is consistent with only mild mental
26   limitations. (Doc. 21 at 5.) The Commissioner did not acknowledge the ALJ found “no
27   limitation in interacting with others.” (AR 19 (emphasis added); see Doc. 21 at 5-9.)
28   Further, the Commissioner argues that the ALJ’s conclusion was reasonable based on


                                                  -6-
      Case 4:19-cv-00592-DTF Document 23 Filed 03/04/21 Page 7 of 12



 1   reports that Nugent was pleasant and cooperative, made good eye contact, and was in no
 2   acute distress. Id. at 8 (citations omitted). The Commissioner also relies on the ALJ’s
 3   decision crediting the two state agency consultants. Id. The two state agency consultants
 4   listed Nugent as having mild social limitations. (AR at 99, 118, 133.) Finally, the
 5   Commissioner argues that any error would be harmless because not every mild to moderate
 6   limitation must be considered in the RFC findings. (Doc 21 at 10.)
 7          Interacting with others “refers to the abilities to relate to and work with supervisors,
 8   co-workers, and the public.” 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 12.00(E)(2); see Lim v.
 9   Saul, No. 18-cv-07519-VDK, 2020 U.S. Dist. LEXIS 89815, at *14 (N.D. Cal. May 20,
10   2020). “To reject [the] uncontradicted opinion of a treating or examining doctor, an ALJ
11   must state clear and convincing reasons that are supported by substantial evidence.” Revels
12   v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017) (alteration in Ryan) (quoting Ryan v.
13   Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008)). “If a treating or examining
14   doctor’s opinion is contradicted by another doctor’s opinion, an ALJ may only reject it by
15   providing specific and legitimate reasons that are supported by substantial evidence.” Id.
16   (quoting Ryan, 528 F.3d at 1198). “The ALJ can meet this burden by setting out a detailed
17   and thorough summary of the facts and conflicting clinical evidence, stating his
18   interpretation thereof, and making findings.” Id. (quoting Magallanes, 881 F.2d at 751).
19   Finally, “[t]he opinion of a nonexamining physician cannot by itself constitute substantial
20   evidence that justifies the rejection of the opinion of either an examining physician or a
21   treating physician.” Id. (alteration in Revels) (emphasis omitted) (quoting Lester v. Chater,
22   81 F.3d 821, 831 (9th Cir. 1995), as amended (Apr. 9, 1996)).
23          Nugent applies the “specific and legitimate” reasons standard. (Doc. 20 at 7.) The
24   Commissioner does not argue that the ALJ provided “specific or legitimate reasons” for
25   rejecting or discounting Dr. Christiansen’s opinion as to Nugent’s ability to interact with
26   others. (See generally Doc. 21 at 5-9.) Instead, the Commissioner supports the ALJ’s
27   decision with references in the record that are not included or referenced by the ALJ. See
28   generally id. Because Dr. Christiansen’s opinion is contradicted, the ALJ was required to


                                                  -7-
      Case 4:19-cv-00592-DTF Document 23 Filed 03/04/21 Page 8 of 12



 1   provide specific and legitimate reasons for rejecting it. (AR 84, 99, 118.)
 2          Here, the ALJ stated:
 3                 Consultative examiner, Michael Christiansen, Ph.D., stated the
                   claimant did not demonstrate “substantial limitations in ability
 4                 to understand and remember simple instructions” [AR 421.]
                   However, he stated it would be helpful to do formal testing to
 5                 clarify the severity of the claimant’s limitations in
                   understanding and remembering complex or detailed
 6                 instructions. He indicated the claimant was able to sustain
                   attention throughout the 60-minute examination. He stated the
 7                 claimant had terse responses and a flat affect which “would
                   likely interrupt his work day or work week to a moderate
 8                 degree” [Id.]. He indicated the claimant demonstrated a
                   moderate limitation in the ability to interact with others. He
 9                 stated the claimant’s behavior was minimally engaging and
                   superficially cooperative [Id.]. He indicated the claimant’s
10                 terse responses and restricted (sic) indicate the claimant has a
                   moderate limitation in responding appropriately to workplace
11                 stressors [AR 422.]. He stated the claimant did not have any
                   limitations in traveling, setting realistic goals or making plans
12                 [Id.].
13                 Dr. Christiansen’s opinion is assigned partial weight. The
                   opinion the claimant could understand and remember simple
14                 instructions is assigned significant weight. This is consistent
                   with the record which indicates the claimant’s memory was
15                 intact [AR 434, 495.]. However, the opinion the claimant has
                   moderate limitations in interacting with others, responding
16                 appropriately to workplace stress, and completing a
                   workday/workweek without interruptions are assigned little
17                 weight because they are not consistent with the medical
                   evidence. The evidence indicates the claimant’s insight and
18                 judgment were good, which indicates the claimant would be
                   able to respond appropriately to workplace stress [AR 442,
19                 445.]. The claimant’s concentration was described as fair but
                   the claimant denied difficulty concentrating [AR 428, 434,
20                 679, 691.]. Additionally, the undersigned finds the claimant
                   does not have a limitation in interacting with others because
21                 the claimant was described as pleasant and cooperative [AR
                   410, 418.].
22
23   (AR 20)
24          The ALJ offered the conclusory statement that Dr. Christiansen’s conclusions were
25   “not consistent with the medical evidence.” (AR 20.) The only example or explanation of
26   this statement regarding interacting with others is that Nugent “had been described as
27   pleasant and cooperative. Id. (citing AR 410, 418). Dr. Hunter is a neurologist that
28   examined Nugent; he provided conclusions regarding his physical injuries but “defer[red]


                                                 -8-
         Case 4:19-cv-00592-DTF Document 23 Filed 03/04/21 Page 9 of 12



 1   to psychiatry/psychology for additional insight” regarding Nugent’s mental health issues.
 2   (AR 409, 411.) He described Nugent as “pleasant . . . and cooperative.” (AR 410.) Dr.
 3   Christiansen acknowledged that Nugent was “minimally engaging and superficially
 4   cooperative.” (AR 418.) Dr. Christiansen noted that Nugent’s responses “were relevant,
 5   organized and logical but terse and minimal” and that Nugent failed to “offer spontaneous
 6   speech” and would “not elaborate in his responses unless prompted to do so.” Id.
 7   Accordingly to Dr. Christiansen, Nugent “demonstrated moderately limited ability to
 8   interact appropriately with the general public, pears, or supervisors.” (AR 421.)
 9           The ALJ did not explain how Dr. Hunter’s description of Nugent conflicts with Dr.
10   Christiansen’s conclusion or description. (AR 20, 410.) Given that the ALJ’s analysis
11   ignores evidence in the record that Nugent’s interactions with people were strained,3 the
12   ALJ failed to provide “specific and legitimate” reasons for rejecting Dr. Christiansen’s
13   opinion. See Shannon B.C. v. Comm’r SSA, 6:19-cv-00843-AC, 2020 U.S. Dist. LEXIS
14   228723, at *29-32 (D. Or. Dec. 7, 2020) (finding ALJ failed to provide “specific and
15   legitimate reasons” to reject examining physician’s opinions regarding limitation in
16   interacting with others when claimant had been described as pleasant or lacking
17   irritability); Lim, 2020 U.S. Dist. LEXIS 89815, at *14 (requiring ALJ to explain how
18   description of “pleasant and cooperative” on one occasion and live-in girlfriend translated
19   to ability to relate to or work with supervisors, co-workers, and the public). The ALJ did
20   not provide a detailed and thorough summary of the evidence, which may have satisfied
21   this requirement. (AR 16-27.)
22           This error was not harmless as limitations in Nugent’s ability to interact with
23   supervisors, co-workers, or the public could substantially erode the number of jobs
24   available to Nugent. See Uranna G. v. Saul, 3:18-CV-02117-RNB, 2019 WL 5342537, at
25   *3 (S.D. Cal. Oct. 21, 2019) (citing cases in which ALJs failed to include mild mental
26   limitations in assessment of claimant’s RFC); see also Marsh, 792 F.3d at 1172 (limiting
27
     3
       AR 55 (Nugent’s testimony of being overwhelmed in five minutes), 430 (difficulty going
28   into groups, easily agitated), 305 (girlfriend reporting that Nugent was very social but now
     “gets made that people don’t understand”).

                                                -9-
     Case 4:19-cv-00592-DTF Document 23 Filed 03/04/21 Page 10 of 12



 1   harmless error review to grounds originally invoked by ALJ). The Commissioner cites
 2   Hoopai v. Astrue, 499 F.3d 1071, 1077 (9th Cir. 2007), to argue that the ALJ did not need
 3   to provide for every possible mild to moderate limitation in his RFC findings. (Doc. 21 at
 4   9.) This case is distinguishable from the facts here. In Hoopai, the issue was whether the
 5   ALJ could properly rely on the grids without the assistant of a vocational expert. 499 F.3d
 6   at 1077. Here, the ALJ had the benefit of a VE, who opined on the number of jobs available
 7   under different scenarios such as if Nugent suffered from a moderate limitation in social
 8   interaction. (AR 75-76.) And the VE agreed that moderate social abilities would
 9   “eliminate” the jobs Nugent could perform with his physical limitations. Id. Clearly, this
10   error is not “inconsequential to the ultimate nondisability determination,” and therefore, it
11   is not harmless. See Ford, 950 F.3d at 1154 (quoting Tommasetti, 533 F.3d at 1038).
12          This Court finds that the ALJ erred by failing to provide specific and legitimate
13   reasons for discounting Dr. Christiansen’s opinion Nugent suffered from moderate
14   limitations in his ability to interact with people and that this error was not harmless.
15          Credibility Assessment
16          Nugent suggests that the ALJ improperly rejected his testimony. (Doc. 20 at 12.)
17   Because this matter must be remanded, the Court will not reach this issue. The ALJ may
18   consider Nugent’s argument or reevaluate Nugent’s testimony.
19                                             Remedy
20          Nugent requests an award of benefits. (Doc. 20 at 9, 14.) The Commission asserts
21   that if there is reversible error that “the ‘ordinary remand rule’ applies and the only
22   appropriate remedy would be to remand for additional administrative proceedings and a
23   new decision.” (Doc. 21 at 15.)
24          A federal court may affirm, modify, reverse, or remand a social security case. 42
25   U.S.C. § 405(g). The proper course is generally to remand to the agency for additional
26   investigation or explanation. Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1099
27   (9th Cir. 2014). Under a “rare exception” to this rule, the Court may remand for an
28   immediate award of benefits after conducting a three-part inquiry, often labeled the


                                                 - 10 -
     Case 4:19-cv-00592-DTF Document 23 Filed 03/04/21 Page 11 of 12



 1   “credit-as-true” rule:
 2                 First, [the Court] asks whether the ALJ failed to provide legally
                   sufficient reasons for rejecting evidence, whether claimant
 3                 testimony or medical opinion. Next, [the Court] determines
                   whether there are outstanding issues that must be resolved
 4                 before a disability determination can be made, and whether
                   further administrative proceedings would be useful. When
 5                 these first two conditions are satisfied, [the Court] will then
                   credit the discredited testimony as true for the purpose of
 6                 determining whether, on the record taken as a whole, there is
                   no doubt as to disability.
 7
 8   Leon v. Berryhill, 880 F.3d 1041, 1045 (9th Cir. 2017) (internal quotation marks and
 9   citations omitted). The Court has discretion to remand for further proceeding even if it
10   reaches the third step. Id. “Where an ALJ makes a legal error, but the record is uncertain
11   and ambiguous, the proper approach is to remand the case to the agency.” Id. (quotation
12   marks and alterations omitted).
13          Here, the first step is satisfied. The ALJ failed to provide legally sufficient reasons
14   for discounting Dr. Christiansen’s opinion.
15          Applying step two, the Court determines there are outstanding issues that must be
16   resolved before a disability determination can be made. The record contains conflicting
17   medical opinions and mixed findings about the extent of Nugent’s limitation. (AR 99 (mild
18   limitation, 118 (same), 133 (same), 421 (moderate limitation in interacting with others),
19   428 (anxiety “high”), 431 (same), 434 (same), 441 (“increased anxiety”), 448 (reports
20   “anxiety around people outside of his home”), 498 (denies depression), 506 (denies
21   depression and anxiety), 517 (same), 547 (same), 580 (same), 779 (denies depression), 788
22   (same).) Further administrative proceedings to weigh these conflicting opinions and
23   findings would be useful.
24                                         CONCLUSION
25          For the foregoing reasons,
26          IT IS HEREBY ORDERED that pursuant to sentence four of 42 U.S.C. § 405(g)
27   the decision of the Administrative Law Judge is vacated and this matter is remanded for
28   proceedings consistent with this opinion.


                                                 - 11 -
     Case 4:19-cv-00592-DTF Document 23 Filed 03/04/21 Page 12 of 12



 1         IT IS FURTHER ORDERED that the Clerk of the Court is directed to enter
 2   judgment accordingly and close this case.
 3         Dated this 3rd day of March, 2021.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 - 12 -
